Chief Justice SAYLOR,
dissenting.
I respectfully dissent from the merits-based disposition of this case, since per curiam reversals at the allocatur stage are problematic. See, e.g., Darlington, et al., 20 Pennsylvania Appellate PRACTICE § 1122:1 (2015-2016 ed.) (commenting on this -“unusual” practice as being contrary to the appellate rules and depriving the parties of the opportunity to brief and argue the issues). Such orders are appropriate under limited circumstances, see 210 Pa.Code § 63.6(B); Commonwealth v. Maurer, 628 Pa. 13, 102 A.3d 421, 421-22 (2014) (Saylor, J., dissenting), and the litigants should be afforded a reasonably developed explanation for the reversal of the intermediate appellate court's rationale.
I do not believe-that the majority’s citation to generic constructs. concerning the UCBR’s status as fact-finder and the need for appellate deference on questions of credibility, without a discussion of the particular facts of this case,-fulfills this objective. Indeed,. the case upon which the majority relies, Peak v. UCBR, 509 Pa. 267, 501 A.2d 1383 (1985), is factually distinguishable and, thus,- does not constitute directly controlling authority under an analogous paradigm. ,- Accordingly, this Court should, at most, grant the request for allocatur and consider the merits upon full briefing by the parties.
Justice DOUGHERTY joins this ■ dissenting statement. -.